DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 17/429,557 and is in response to Applicant Arguments/Remarks filed 06/14/2022.
Claims 1 and 6-17 are previously pending, of those claims, claims 1, 6-8, and 17 have been amended.  Claims 1 and 6-17 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10, 12, and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by PAOLAZZI (US 2011/0236740 A1).
With respect to claim 1.  PAOLAZZI teaches a battery cell housing 100 made of a pair of first and second half sections 102, 202 that are interlockable with each other (paragraph 0016).  The first and second half sections 102, 202 may be coupled to each other such that the first tongue 118 of the first half section 102 is inserted into first groove 232 of second half section 202 and first tongue 218 of second half section 202 is inserted into first groove 132 of first half section 102 (paragraph 0022).  The housing further includes at least a base 162 (paragraph 0023) and lid 164 (paragraph 0028).  A clip 150 is disposed over first tongue lip 120 of first half section 102 and first groove lip 134 of second half section 202 such that first clip 150 couples first and second half sections respectively to each other (paragraph 0026).  
Half section 102 is taken to be the claimed first housing part, and section 202 is taken to be the claimed second housing part.  The clip 150 is taken to be the claimed connecting member connecting the half sections 102 and 202 (Figures 1-3).  The first housing part then includes first tongue lip 120, and is taken to be the first hook portion in the region of the first contact surface, and wherein the clip 150, which is taken to be the profile rail, has a claw shape portion that fits into the groove formed by the first tongue lip 120 (Figure 1).  The space between the lip 120 of the hook portion is then taken to form the claimed first groove constituting a recess for the profile rail, such as the clip 150.  As seen in Figure 2 then, this profile rail extends along or parallel to the outer wall of the housing.  See annotated Figure 1 below.

    PNG
    media_image1.png
    547
    549
    media_image1.png
    Greyscale


With respect to claim 10.  PAOLAZZI teaches as seen in figures 1-3 the housing when assembled includes at least four housing side walls that are substantially perpendicular to one another, and the profile rail is provided as a connecting member on at least one of the four housing side walls.  
With respect to claim 12.  PAOLAZZI teaches as seen in Figure 5 there are included third and fourth clips 154, 156 that may be used to couple adjacent housings together (paragraph 0031). The clips 154, 156 then reach over a corner of the housing formed by two housing side walls disposed adjacent to each other (Figure 5).  
With respect to claim 17.    PAOLAZZI teaches the second housing part, being section 202.  Included is at least a second hook portion as seen in Figure 1, and the clip 150 includes a second claw shaped portion that connects to the second hook portion (Figure 1).  
With respect to claim 6.  PAOLAZZI teaches the first and second housing parts 202 and 102 respectively, and the clip 150 being the profile rail as noted above with respect to claim 1.  As seen in Figure 1 the interconnected state is shown, and the second claw shaped portion of the profile rail and a second groove of the second housing part disposed on a side of the second hook portion facing towards the housing interior space (Figure 1).  
With respect to claim 8.  PAOLAZZI teaches a battery cell lid 164 is placed over the battery cell, and a lip 166 extends over the sides (paragraph 0028).  The lid 164 prevents clips 150, 152 from being slid upward and off cell housing 100 (paragraph 0028).  Therefore this lip is taken to provide an interference fit between the claw shaped portion and the second groove, as it physically prevents such features from sliding.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAOLAZZI (US 2011/0236740 A1).
PAOLAZZI does not explicitly teach at least two side profile rails are provided as a connecting member on at least one housing side wall.  In contrast PAOLAZZI teaches a single side profile rail on the at least one housing side wall.  However, having two side profile rails instead of two would be a mere duplication in parts.  See MPEP 2144.04(VI)B “…the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAOLAZZI (US 2011/0236740 A1) in view of SCHRODER (US 2019/0312245 A1).
Claim 7 is dependent upon claim 1, which is rejected above under 35 U.S.C. 102 in view of PAOLAZZI.  PAOLAZZI does not teach the claimed interference member protruding from the groove.  
SCHRODER teaches a battery assembly with one or more battery modules arranged int eh housing (paragraph 0022).  The housing includes a lower and upper shell that encloses the batteries (paragraph 30023).  The lower and upper shell of the battery housing have an outwardly offset, peripheral contact flange 7, 8 (paragraph 0023).  The flanges have end portions, and each edge portion is assigned a fastening element (paragraph 0023).  The fastening element is formed of a rail element 11 that has a U-profile shaped cross section that has a web 12, an upper flange 13, and a lower flange 14 (paragraph 0023).  In the assembled state the rail element is in contact with the flanges in the manner of a clip (paragraph 0024).  The rail element 11 is secured with a mechanical fastening means 23 (paragraph 0030).  This may include a pin that penetrates a hole in a flange of the rail element, and in the extensions of the contact flanges, and engages in a hole of the upper shell (paragraph 0030).  This pin is taken to be analogous to the claimed interreference member, and is taken to protrude form the bottom of a first groove, as it protrudes through the hole 26 formed in the upper shell 6 (paragraph 0030 and Figures 5-6).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the pin 23 of SHRODER to secure the rail of PAOLAZZI, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case the pin 23 of SHRODER has the function of securing the rail element against movement in the longitudinal direction of the contact flanges (paragraph 0032).  Therefore this combination of features would be expected to similarly prevent movement of the rail of PAOLAZZI as noted above.  

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAOLAZZI (US 2011/0236740 A1) in view of CHONG (WO 2016/093540 A1).
PAOLAZZI does not explicitly teach the claimed attachment member for connecting the housing to a retaining device.  
CHONG teaches a battery module that includes a container in which the battery modules are stored (abstract).  A hook plate is disposed on the bottom of the container so as to allow coupling with a rail connected to a structure (abstract).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the hook of CHONG on the profile rail of the battery housing of PAOLAZZI, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case such a structure would allow the battery module to be attached to an external structure.  
With respect to claim 14.  CHONG teaches a hook portion 432 (see Figure 1).  This hook portion is taken to be the claimed projection.  
With respect to claim 15.  CHONG teaches as seen in Figure 3 a retaining device is positively connected to the housing via the attachment member.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAOLAZZI (US 2011/0236740 A1) in view of NIELSEN (US 2014/0120413 A1).
Claim 16 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 in view of PAOLAZZI.  PAOLAZZI does not explicitly teach at least one seal disposed between a first and second housing part.
NIELSEN teaches an enclosure 11 for an electrochemical module, such as a battery (paragraph 0038).  The enclosure include a first and second housing portions 12 and 14, and include a first and second rim 18 and 20 (paragraph 0038).  A grommet 22 is positioned between the first and second rim 18 and 20, sealing the interior volume (paragraph 0038) this grommet is taken to be analogous to the claimed seal.  A crimp ring 24 is then configured to engage with the first and second rim to secure the housing portions (paragraph 0038).
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the grommet 22 securing the adjacent housings of PAOLAZZI, as this is a combination of known prior art elements in order to achieve predictable results.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record explicitly teaches wherein at least one first outer side of the first housing part facing away from the housing interior space, is configured to be flush with an outer side of the profile rail facing away from the housing interior space in the interconnected state of the first housing part and the second housing part.  

Response to Arguments
Applicant’s arguments, see page 6 of Applicant Arguments/Remarks, filed 06/14/2022, with respect to the 35 U.S.C. 112 rejection of claims 1 and 6-17 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1 and 6-17 has been withdrawn. 
Applicant has amended the claims to overcome the rejection.

Applicant’s arguments, see pages 6-8 of Applicant Arguments/Remarks, filed 06/14/2022, with respect to the 35 U.S.C. 102 rejection of claims 1, 7, 10, and 16 in view of SCHRODER (US 2019/0312245 A1) have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1, 7, 10, and 16 in view of SCHRODER has been withdrawn. 
Applicant has amended claim 1 to recite that the first groove constitutes a recess for the profile rail.  Applicant argues on page 7 that SCHRODER lacks the claimed first groove constituted a recess for the profile rail.  In contrast Applicant argues that SCHRODER teaches the rail element is not received as a rail in a receiving space in terms of a groove constituting a recess.  This argument is persuasive.  Therefore the rejection in view of SCHRODER has been withdrawn.

Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.  On pages 9-11 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 102 rejection of claims 1, 6, 8, 10, 12, and 17 in view of PAOLAZZI.  Applicant notes that claim 1 has been amended to include the limitation that the first groove constitutes a recess for the profile rail.  Applicant argues that PAOLAZZI lacks the claimed first groove constituting a recess for the profile rail.  Applicant argues in PAOLAZZI the clip 150 is not receives in a receiving space;/recess in the two outer sides of the housing halves.  This argument is not persuasive.  As noted above the space between the lip 120 and the housing is taken to form the claimed recess.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722